                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Bobby Leon Johnson,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                3:16-cv-00275-MR
                                      )                3:01-cr-00210-MR
                 vs.                  )
                                      )
      United States of America,       )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 27, 2019 Order.

                                               September 27, 2019
